DETAILED ACTION

Response to Preliminary Amendment
The Applicant’s preliminary amendment, filed 10/20/2020, was received and entered. As the results, original claims 1-20 were cancelled. New claims 21-40 were added, wherein claims 21 and 29 are independent claims in this application at this time.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-25, 27-30 and 39-40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Geroe et al. (US 2020/0220973).
 	Regarding claim 21, Geroe et al. (“Geroe”) teaches a method for connecting an originator node to a recipient node over a telecommunications link, the method comprising:
receiving an incoming telecommunications initiation request including a recipient node identifier and a refundable nano-transaction payment submission (i.e., call module 206 detects and receives a call from a telemarketer with an unique code corresponding to a specific campaign as a keywords to retrieve the relevant data from database 210, such as a price it will pay a consumer for a call, etc.; para. [0091]-[0092]); 
(i.e., determining the telephone phone of telemarketer for campaign on the list stored in a database 211 registered or interested by the consumer whether the customer is agreeable to receiving the call, and to send the call to, or permits the call to ring through; para. [0095]-[0096]); and 
evaluating a legitimacy or illegitimacy of the telecommunications initiation request as a payment condition (i.e., determining whether the call is a chargeable call; para. [0099]); 
settling the refundable nano-transaction payment submission based at least in part upon the payment condition being determined without additional user intervention on either the originator node or the recipient node (i.e., staying on the telephone for a predetermined time, etc.; para. [0100]-[0101]).
Regarding claim 22, Geroe further teaches the payment condition is a duration of the telecommunication link or call amount based on rules, etc. in order to debit the telemarketer’s account and credit the consumer’s account (para. [0101]).
Regarding claims 23 and 24, Geroe further teaches the chargeable call legitimacy or not chargeable call, as either legitimacy or illegitimacy, is determined which is based on predetermined time such as after a predetermined time (exceeding a threshold) or within a predetermined time (below a threshold)(para. [0099]-[0100]).
Regarding claim 25, Geroe further teaches the limitations of the claim in paragraph [0035].
Regarding claim 27, Geroe further teaches a home server 102/system 102’, as shown in figure 2A, performed as a central server. Geroe further teaches home server 
Regarding claim 28, Geroe further teaches the databases 210 for telemarketers comprising account balance and any specific budgets as funds in the ledgers (para. [0080]).
Regarding claim 29, Geroe teaches a method for selectively connecting an originator node to a recipient node over a telecommunications link, the method comprising:
receiving an incoming telecommunications initiation request including a recipient node identifier and a refundable nano-transaction payment submission (i.e., call module 206 detects and receives a call from a telemarketer with an unique code corresponding to a specific campaign as a keywords to retrieve the relevant data from database 210, such as a price it will pay a consumer for a call, etc.; para. [0091]-[0092]); 
directing the establishment of the telecommunications link from the originator node to the recipient node upon receipt of the refundable nano-transaction payment submission (i.e., determining the telephone phone of telemarketer for campaign on the list stored in a database 211 registered or interested by the consumer whether the customer is agreeable to receiving the call, and to send the call to, or permits the call to ring through; para. [0088], [0092], [0095]-[0096]);
 initiating a connection timer once the telecommunications link between the originator node and the recipient node is established (i.e., tracking the consumer staying on the telephone for a predetermined time, etc. (para. [0099])); and 
evaluating a legitimacy or illegitimacy of the telecommunications initiation request  based at least in part upon a connection duration as measured by the connection timer  (i.e., determining whether the call is a chargeable call or not; para. [0099] and based
on the consumer staying on the telephone for a predetermined time, etc.; para. [0100]-[0101] ); 
settling the refundable nano-transaction payment submission based upon the evaluated a legitimacy or illegitimacy of the telecommunications initiation (i.e., debit and credit to and from the telemarketer’s account and consumer’s account, etc.; para. [0100]-[0101]).
Regarding claim 30, Geroe further teaches the databases 210 for telemarketers comprising account balance and any specific budgets as funds in the ledgers (para. [0080]).
Regarding claim 39, Geroe further teaches the limitations of the claim in paragraph [0072].
Regarding claim 40, Geroe further teaches the limitations of the claim in paragraph [0095].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26, 31-32 and 34-38 are rejected under 35 U.S.C. 103 as being unpatentable over Geroe et al. (US 2020/0220973) in view of Kline (US 2014/0254781).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the use of the feature of the payment condition is a completion of an action by a user of the recipient node, as taught by Kline, into view of Geroe in order to terminate the request of the telecommunication link.
Regarding claims 31, Kline further teaches the limitations of the claim in paragraph [0079].
Regarding claims 32 and 35, Geroe further teaches the chargeable call or not chargeable call, as either illegitimacy or legitimacy, is determined which is based on predetermined time such as after a predetermined time (exceeding a threshold) or within a predetermined time (below a threshold)(para. [0099]-[0100]).
Regarding claim 34, Kline further teaches the limitations of the claim in paragraphs [0079], [0102] and [0104].
Regarding claim 36, Kline further teaches the limitations of the claim in paragraphs [0019]-[0120].
Regarding claim 37, Kline further teaches the limitations of the claim, such as an exemption list, an matching module 208 and a fee waiver module 210 in paragraphs [0076]-[0077] and [0079]-[0080].
.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Geroe et al. (US 2020/0220973) in view of Gargash (US 2015/0154577).
 	Regarding claim 33, Geroe teaches all subject matters as claimed above, except for the feature of settling the nano-transaction payment submission further includes transferring at least a second portion of the payment amount from the ledger to an escrow payment account. However, Gargash teaches such feature in paragraph [0063] for purpose of providing or refill of more funds to the escrow account for the communication control services.
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the use of the feature of settling the nano-transaction payment submission further includes transferring at least a second portion of the payment amount from the ledger to an escrow payment account, as taught by Gargash, into view of Geroe in order to provide or refill of more funds to the escrow account for the communication control services.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,834,267. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are broader in scope than theclaims of the patent and/or recited in different words (In re KARLSON (CCPA) 136 USPQ 184 (1963)). 













Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH TIEU whose telephone number is (571)272-7510. The examiner can normally be reached on 9-5. The Examiner’s fax number is (571) 273-7510 and E-mail address: BINH.TIEU@USPTO.GOV.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S. TSANG can be reached on (571) 272-7547.
Any response to this action should be mailed or handed carry deliveries to:

				Commissioner of Patents and Trademarks                         		
401 Dulany Street
 				Alexandria, VA 22314

		Or faxed to: (571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (FAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the FAIR system, see http://pair-direct.uspto.gov.  If you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Binh Kien Tieu/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        						
						
Date: September 2021